\

0

FILED
sEP-s 2013

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

C'¢l'k, U.S. Distrlct and

SUZANNE EISNER, et al.,

pump

Defendants.

) Bankrupt¢y courts
DELoREs o’BRIEN HEFFERNAN )
and GEoRGE EDWARD )
M¢DERMoTT, )
)
Plaintiffs, )
)

v. ) civil A¢ti550 U.S. 544, 555 (2007) (quoting Corzley v,
Gibson, 355 U.S. 4l, 47 (1957)). In addition to identifying the basis for its claim for
relief, a complaint must "contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face."’ Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570). A claim is facially plausible "when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged." Ia'. (quoting Twombly, 550
U.S. at 556). Although apro se complaint is "held to less stringent standards than
formal pleadings drafted by lawyers," Erickson v. Pardus, 55l U.S. 89, 94 (2007) (per
curiam) (internal quotation marks and citation omitted), it also must allege that the
plaintiff "was deprived of a right secured by the Constitution or laws of the United
States," Hamilton v. Rhee, 770 F. Supp. 2d 24l, 245 (D.D.C. 20l l) (quoting Hoaz` v. Vo,
935 F.2d 308, 312 (D.C. Cir. 1991)).

As drafted, the complaint in this case fails to meet these standards. First, the
complaint does not identify what rights, if any, the Defendants have violated. (See
generally Compl.) Indeed, the Court has taken great pains to understand the complaint
and exhibits, yet is left with no clear understanding of the nature of the claim.
Plaintiffs purport to bring this action under 42 U.S.C. § 1983 against two employees of
the Arlington County Department of Human Services (see Compl. 1111 l, 7) who
allegedly are responsible for the kidnapping and detention of a minor, A.M.O (see id.,
EX. --, Petition for Removal of State Criminal Case To This Court, at l). The Court is
unable to determine what constitutional right plaintiffs seek to protect or what actions
the named Defendants allegedly have taken to violate that right.

l\/Ioreover, to the extent that Plaintiffs demand an "order for the FBI to take
custody of. . . [A.M.O.] in ‘witness protection,"’ (Compl. ‘ll 7), and the removal ofa
criminal case pending in the Circuit Court for Montgomery County, Maryland, (ia’. 11 l;

z'd. EX. --, Petition for Removal of State Criminal Case To This Court, at l), such relief

is unavailable. This Court has no authority to review, overturn, or otherwise interfere
with ongoing state court proceedings in the Maryland and Virginia courts. See Younger
v. Harris, 401 U.S. 37, 41 (1971); Dist. Props. Assocs. v. District ofColum/)z`a, 743
F.2d 2l, 28 (D.C. Cir. 1984); Whz'tehead v. District ofColurnbt`a Child Support Servs.
Div., 892 F, Supp. 2d 315, 318 (D.D.C. 2012). Additionally, it does not appear that this
Court can exercise personal jurisdiction over the Defendants. See Frost v. Catholz'c
Unz'v. ofAm., No. 12-1460 , 2013 WL 4129129, at *3 (D.D.C. Aug. 15, 2013) ("[A]
plaintiff must allege specific facts on which personal jurisdiction can be based.").

For these reasons, the Court will dismiss the complaint sua sponte for failure to
state a cognizable claim upon which relief can be granted. See Jeyj"eries v. District of
Columbz'a, 916 F. Supp. 2d 42, 44 (D.D.C. 2013) ("Complaints may . . . be dismissed,
sua sponte if need be, under Rule l2(b)(6) whenever ‘the plaintiff cannot possibly win
relief."’ (quoting Best v. Kelly, 39 F.3d 328, 331 (D.C. Cir. 1994))); Baker v. Dt'r., U.S.
Parole Comm ’n, 916 F.2d 725, 727 (D.D.C. 1990) (dismissing sua sponte apro se
plaintiff’s complaint alleging constitutional violations). Plaintiffs’ motions to proceed
informa pauperis will be GRANTED; their complaint will be DISMISSED without
prejudice; and their motion for a temporary restraining order will be DENIED as moot.

An Order consistent with this Memorandum Opinion is issued separately.

Date: September 9, 2013 I%h»wg'¢' B»wwn/ j¢m@aw

KETAI\?JI BROWN JACKSON
United States District Judge